—Judgment *810unanimously modified as a matter of discretion in the interest of justice and as modified affirmed in accordance with the following Memorandum: Upon our review of each record, including all the attendant circumstances, we exercise our power to modify each sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). We sentence each defendant to pay a $1,000 fine. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Criminal Possession Forged Instrument, 3rd Degree.) Present—Green, J. P., Lawton, Fallon, Callahan and Boehm, JJ.